DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al (JP H01130720).  
Takahiro teaches a catalyst for removing nitrogen oxides (title) from exhaust gases (“Conventional technology” section), wherein the average pore diameter is less than 10,000 angstroms, and 50% or more of the pore volume, preferably 60% or more is occupied by pores having diameters of 400-5,000 angstroms, preferably 400-2,000 angstroms.  Takahiro further teaches that when diameters of less than 400 angstroms occupy 50% or more of the total pore volume, the volatile metal compound, present in the exhaust gas, is likely to condense and the catalyst is likely to be poisoned (i.e., the smaller pores clog easily, which leads to deterioration of the catalyst).  Takahiro also 
Regarding claims 1-4 and 9-11, Takahiro teaches pore size distributions that substantially overlap the claimed ranges, thus constituting prima facie obviousness.  Furthermore, Takahiro expressly teaches that the disclosed ranges are result effective variables able to improve the overall efficiency of the catalyst.  As such and absent a showing of unexpected results, one of ordinary skill would have been able to determine optimal results, including the instantly claimed ranges, through routine experimentation.  
Regarding claims 12-14 and further regarding claim 1, Takahiro teaches that the titanium oxide catalyst includes various components exhibiting denitration reaction activity, for example, oxides such as V, Mo, and W (par. 6 of “Means to solve problems” section).  As these additional elements are optionally required, their potential amounts are inclusive of a lower limit of 0 wt%.  The overlapping teachings constitute prima facie obviousness.  

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.  
Applicant essentially argues that the claimed invention achieves the particular results of deterring silica from being able to be adhered and deposited upon the surface of the catalysts and, even when silica is adhered and deposited thereon, denitration 
This is an argument that the claimed invention achieves significant and unexpected results over the prior art of record.  
The Office respectfully disagrees, submitting that Applicant has failed to persuasively show the alleged unexpected features.  (Argument does not replace evidence where evidence is necessary – MPEP 2145 I.)  
To start, Applicant must show, via an evidentiary teaching, that such features are actually achieved by the claimed invention (MPEP 716.02(b)).  Unexpected results must not only be proven but must also be commensurate in scope with the invention, as claimed (MPEP 716.02(d)).  Further, Applicant must show comparative data representative to the closest related prior art, i.e. Takahiro (MPEP 716.02(e)).  
In sum, Applicant must show the alleged benefits across the entire claimed range, where said benefits are not exhibited outside the claimed range.  Applicant has failed to prove on the one hand that the claimed ranges are critical in achieving the alleged results and other hand failed to show that the catalyst of Takahiro would not achieve such alleged results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/Colin W. Slifka/           Primary Examiner, Art Unit 1732